Hart, J., (dissenting). I dissent from the opinion of the court on the ground that it in effect overrules Rankin v. Schofield, 70 Ark. 83. In that case the court said, “The first section is prospective in its operation. It applies only to appeals from judgments, orders and decrees rendered after the act took effect. This is the general rule of construction. ’ ’ In order to strengthen the general rule the court said, “That it is the true rule to apply to this section is manifest when considered in connection with the second section.” 'Section 1 of the act, in that case is the same as the present act except the time for taking appeals is six months instead of one year. The language first quoted was used by the court in construing section 1 of that act separate (and apart from section 2. What follows was an additional reason by the court for the construction already placed, upon section 1. In 3 Corpus Juris., p. 329, the authors said, “Unless it is evident from the term of a statute, which gives, takes away, or modifies the remedy by appeal or other mode of review, that it was intended to have a retroactive effect, it applies only to cases pending and undetermined at the time when it goes into effect, and has no application to causes in which judgments have been entered prior to that time. ’’ The case of Rankin v. Schofield, supra, is cited to support the text. In a case note to 51 L. R. A. (N. S.), p. 761, the author said, “It is a general rule of construction that statutes shortening the time within which appeals or proceedings in error can be taken do not, in the absence of language showing clearly ¡a legislative intention to the contrary, apply to judgments, decrees, or orders rendered or entered before such statutes took effect.” Again the case of Rankin v. Schofield is the first case cited to sustain the text. Retrospective laws have always been regarded unfavorably and I do not think there is 'anything in the present act to show that the Legislature intended that it should have any different construction than that placed on the first section of the former act by the opinion of the court in the language quoted. The effect of that language is not taken away because the court gave an additional reason for its correctness. 'Mr. Justice Wood concurs in the dissent.